DETAILED ACTION

This Office Action is in response to the application 16286871, filed on 02/27/2019. The application has claimed a Domestic Priority date of 02/27/2018 based upon provisional application 62/635,975.

Claims 1-20 submitted on 03/09/2021 are pending and have been examined. Claims 1, 8, and 15 are currently amended; and claims 2-7, 9-14, and 16-20 are original. 

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 14 = Col. 14

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Information Disclosure Statement


The information disclosure statements (IDS) filed on 27 February 2019 and 18 September 2019 are compliant with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. As indicated on the attached sheets, each IDS entry was considered.

Response to Arguments/Remarks


Applicant's arguments filed 09 March 2021 have been fully considered but are moot, due to new grounds of rejection necessitated by amendments.

Response to Amendments

Applicant has amended claim 15, therefore the Claim Objection for claim 15 is no longer applicable. This objection is therefore withdrawn. 

Applicant’s amendments to claims 1, 8, and 15 have modified the scope of claims 1-20. Therefore, the 35 U.S.C. § 103 Rejections have been modified; and new grounds of rejection have been necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Independent claim 1 has been amended to recite, “...mitigate the trend by manipulating prior to occurrence of...” in the seventh limitation. However, there is insufficient support for a crew action to mitigate a trend prior to occurrence. This limitation would require that the crew guidance reflect a preventative, manipulating action for avoiding an identified trend “prior to occurrence”. While the Applicant notes that no new matter has been added, Examiner cannot locate adequate substantiation. After consideration of P. [0037-39] one can ascertain that there is support for a value “trending to out-of-range”; and visually characterizing (using color) the value that is “expected to exit the range by changing the appearance”. There is also mention of manipulation in response and failure in P. [0048], P. [0055], and Fig. 7F. However, the aforementioned details do not depict the level of specificity recited in the amended language; therefore these additional paragraphs also do not sufficiently establish support for the claim in question.

Claims 2-7 are rejected due to their dependency on claim 1.   

Independent claim 8 has been amended to recite, “...mitigate the trend by manipulating prior to occurrence of...” in the seventh limitation. However, there is insufficient support for a crew action to mitigate a trend prior to occurrence. This limitation would require that the crew guidance reflect a preventative, manipulating action for avoiding an identified trend “prior to occurrence”. While the Applicant notes that no new matter has been added, Examiner cannot locate adequate substantiation. After consideration of P. [0037-39] one can ascertain that there is support for a value “trending to out-of-range”; and visually characterizing (using color) the value that is “expected to exit the range by changing the appearance”. There is also mention of manipulation in response and failure in P. [0048], P. [0055], and Fig. 7F. However, the aforementioned details do not depict the level of specificity recited in the amended language; therefore these additional paragraphs also do not sufficiently establish support for the claim in question.

Claims 9-14 are rejected due to their dependency on claim 8.

Independent claim 15 has been amended to recite, “...mitigate the trend by manipulating prior to occurrence of...” in the third limitation. However, there is insufficient support for a crew action to mitigate a trend prior to occurrence. This limitation would require that the crew guidance reflect a preventative, manipulating action for avoiding an identified trend “prior to occurrence”. While the Applicant notes that no new matter has been added, Examiner cannot locate adequate substantiation. After consideration of P. [0037-39] one can ascertain that there is support for a value “trending to out-of-range”; and visually characterizing (using color) the value that is “expected to exit the range by changing the appearance”. There is also mention of manipulation in response and failure in P. [0048], P. [0055], and Fig. 7F. However, the aforementioned details do not depict the level of specificity recited in the amended language; therefore these additional paragraphs also do not sufficiently establish support for the claim in question.

Claims 16-20 are rejected due to their dependency on claim 15.
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0292953) hereinafter “Pandya” in view of Kneuper et al (US 2015/0261379) hereinafter “Kneuper”, and further in view of Shi (US 2018/0037338). 

Regarding claim 1, Pandya teaches an aircraft, comprising (Pandya: Fig. 1; P. [0019], “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...Each subsystem 122 and 124 of the multiple subsystems includes one or more components...”):  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
an aircraft system associated with operation of the aircraft and including (Pandya: Fig. 1; Fig. 8; P. [0019],  “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...Each subsystem 122 and 124 of the multiple subsystems includes one or more components (e.g., components 132 and 133 and components 136 and 137, respectively). The subsystems 122 and 124 may include or correspond to one or more aircraft subsystems, such as a fuel subsystem, an engine subsystem, an electrical subsystem, a hydraulic subsystem, etc. The one or more components of the subsystems 122 and 124 may include or correspond to mechanical components, electrical components, electromechanical components, or a combination thereof, such as nozzles, pumps, valves, packs, circuits, switches, or controllable/movable/selectable aircraft surfaces (e.g., flaps)...”)
a control component (Pandya: Fig. 1; P. [0019;  For example, the checklist item 112 may correspond to a single control element (e.g., a soft control or a switch) being configured in a particular position...”) selectable between a first state and a second state (Pandya: Fig. 1; P. [0024-25], “Each control page presents component state data (e.g., using state display symbols) that describes a state of a component of the subsystem. Additionally or alternatively, each control page is configured to present command state data that indicates one or more command states (e.g., on/ off, armed/unarmed,... etc.) of the component...first nozzle is off...second nozzle is on...Each control page further includes a plurality of control elements that are selectable to send control commands to one or more components of the aircraft 101...”), wherein manipulating the control component between the first state and the second state changes an operation of the aircraft system (Pandya: Fig. 1; Fig. 8; P. [0025], “...a plurality of control elements that are selectable to send control commands to one or more components of the aircraft 101. As illustrated in FIG. 1, the first control page 108 includes a first control element 172 and a second control element 174...The control commands enable change of a state of one or more components of the aircraft 101 (or a subsystem thereof)...”; 
    PNG
    media_image2.png
    188
    400
    media_image2.png
    Greyscale
P. [0057], “The display equipment 104 and the processor 102 may be configured to implement a discrete function capability via an input at a control element (e.g., a region corresponding to a single component) of the first control page 108. For example, a region 208 may include a symbol representing a state of a control element 272 (e.g., a right main forward control element) and the single component (e.g., a right main forward component)...To illustrate, the control element 272 may initially be in a first state (corresponding to the right main forward component being in an ON state). Responsive to input being received at the region 208, the processor 102 may cause the control element 272 to be configured in a second state (corresponding to the right main forward component being in an OFF state) and the processor 102 may send a signal to the subsystem controller 120 indicating that the right main forward component is to be configured in the OFF state. The subsystem controller 120 may send a control command to the right main forward component to cause the right main forward component to be configured in the OFF state. Thus, the control element 272 is selectable to send (or to initiate sending of) a control command to the right main forward component...”); 
a display; an input device (Pandya: Fig. 1; P. [0019], “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...and includes a display system 110 that includes a processor 102 and display equipment 104. In some implementations, the display equipment
104 includes multiple electronic displays. In a particular implementation, one or more electronic displays of the multiple electronic displays includes or corresponds to a touchscreen display (e.g., an electronic display that is responsive to touch input from a user)...” Examiner interprets touchscreen display as an example of an integrated display with input device as similarly described by P. [0023] of the Applicant’s Specification); and 
a processor (Pandya: Fig. 1; Fig. 8;  P. [0019], “The processor 102 is configured to cause the display equipment 104 to display an electronic checklist 106 associated with a plurality of subsystems of the multiple subsystems...”)  in electronic communication with the control component, the display, and the input device (Pandya: Fig. 1; Fig. 8; P. [0006], “The system also includes a processor coupled to the display equipment and configured to cause the display equipment to...”; P. [0041], “The display system 110 further includes a memory coupled to the processor 102. The memory stores instructions executable by the processor 102 to perform the functions described above...; Examiner interprets a coupled processor, memory and display equipment where the processor sends signals to subsystem controllers as an example of in electronic communication, as similarly described by P. [0020] of the Applicant’s Specification. P. [0025], “The processor 102 may generate and send a control command to a component associated with a particular control element responsive to an input received via the display equipment 104 at a region corresponding to the particular control element.”; P. [0057]), the processor programmed to (Pandya: Fig. 1; Fig. 8; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...for controlling systems of the aircraft 101, where the first control page 108 is selected for display based on the first control page 108 including the first control element 172 associated with the portion of the electronic checklist, as described above with reference to FIGS. 1-7...”): 
determine (Pandya: Figs. 1-3; P. [0102], “...responsive to determining completion of the first checklist item ( e.g., the checklist item 112), automatically cause the display equipment 104 to display the second control page 109 of the plurality of control pages based on the second checklist item (e.g., the checklist item 114) of the electronic checklist 106 being associated with the second control page 109...); 
that includes a crew action to manipulate the control component (Pandya: Figs. 1-3; P. [0020], The electronic checklist 106 may be completed by addressing each of the checklist items 112, 114, ... N. The checklist items 112, 114,...N may be addressed by performing procedures associated with the checklist items 112, 114, ... N or by causing components associated with the checklist items 112, 114, ... N to be configured in states associated with the checklist items 112, 114 ...N; Examiner interprets procedures associated with checklist items as actions. P. [0026], “A control element may include one or more functions (e.g., one or more discrete functions) that are selectable to control a state or configuration of individual components of the subsystem...”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...Alternatively or additionally, individual checklist items of the electronic checklist 106 may be selectable (e.g., by a user, such as a pilot or operator)... Examiner interprets checklist item to be selected by a pilot user as an example of a crew action.); 
generate a graphical representation that includes the control component (Pandya: Fig. 1; Fig. 3; P. [0057], “The display equipment 104 and the processor 102 may be configured to implement a discrete function capability via an input at a control element (e.g., a region corresponding to a single component) of the first control page 108. For example, a region 208 may include a symbol representing a state of a control element 272 (e.g., a right main forward control element) and the single component (e.g., a right main forward component)...”); 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
generate a selector on the graphical representation illustrating the control component to be manipulated by the crew action (Pandya: Fig. 1; Fig. 3; P. [0023], “In the illustrated implementation, the processor 102 is configured to cause the display equipment 104 to display a particular control page (e.g., a synoptic page) of a graphical user interface (GUI) based the electronic checklist 106...; P. [0048-51], “The processor 102 may cause the macro-function control element 182 to be displayed responsive to the user selecting the checklist item 114...The macro-function control element 182 is selectable to send control commands 166 and 168 to multiple components (e.g., to the components 136 and 137... Alternatively or additionally, in some implementations, selecting the macro-function control element 182 causes the processor 102 to cause the display equipment 104 to present a dialog window (e.g., a pop-up window)...; P. [0069-70], “The display equipment 104 includes a dialog window (e.g., a pop-up window 302) that is displayed responsive to receiving an input at the region 208. The region 208 is associated with the control element 272 (e.g., the right main forward control element) and a single component (e.g., the right main forward component)...The pop-up window 302 includes a symbolic representation 308 of the control element 272 (which indicates a state of the right main forward component associated with the region 208)... The pop-up window 302 also displays multiple command instruction blocks.); and 
manipulate the control component between the first state and the second state in response to selection of the selector at the input device (Pandya: Fig. 1; Fig. 8; P. [0057], “...To illustrate, the control element 272 may initially be in a first state (corresponding to the right main forward component being in an ON state). Responsive to input being received at the region 208, the 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
processor 102 may cause the control element 272 to be configured in a second state (corresponding to the right main forward component being in an OFF state) and the processor 102 may send a signal to the subsystem controller 120 indicating that the right main forward component is to be configured in the OFF state....”).
While Pandya teaches electronic checklist data, memory (Pandya: P. [0028]), and displaying a second checklist item in response to determining a first checklist item is completed, it does not explicitly teach identify a trend in operation of aircraft system will occur within a predetermined period if the trend continues; whether an event associated with the aircraft system has occurred; retrieve, from an electronic aircraft manual, crew guidance to mitigate the trend by manipulating prior to occurrence of the event; and of the crew guidance.
However, Kneuper is in the same field of endeavor and discloses a processor in electronic communication with the control component, the display, and the input device (Kneuper: Fig. 2; P. [0105-106], “...system environment 200 including an aircraft touch-screen instrument panel (TSIP)...has a network of subsystems that includes an on-board computer 201, the TSIP itself 210,...controller 240, aircraft flight equipment 250...Computer 201 has for example electronic circuitry including relays and switches to electrically connect with components of system environment 200...; P. [0111]), the processor programmed to (Kneuper: Fig. 2; P. [0105-106]): determine whether an event associated with the aircraft system has occurred (Kneuper: Fig. 2; Fig. 8B; Fig. 8E; P. [0269], “...the message might be received from aircraft flight equipment 250 regarding, e.g. an issue regarding lighting, de-icing equipment, control surfaces, etc. The information could regard any of the aircraft systems shown in FIG. 2. Regardless of the source, the type of information, when received, is normally associated with a severity level. More specifically, a level of urgency in which some corrective measures should be taken.” Examiner interprets alerts/messages indicating issues regarding de-icing equipment and control surfaces as examples of events associated with aircraft systems. P. [0267], If in step 776, the selected and actual positions are determined to deviate from one another (i.e., they are not essentially the same position), then method 770 proceeds to step 778 to display a warning signal to indicate that the selected position deviates from the actual position of the control surface... Examiner interprets position deviation as an example of an event.); 
retrieve, from an electronic aircraft manual (Kneuper: Figs. 7F-G; P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance.; P. [0109], “Databases 230 are digital databases stored in memory of computer 201 on-board the aircraft. Databases 230 include charts, manuals, historical aircraft component data, and checklists. Databases 230 allow pilots to quickly access and search information via computer 201. TSIP 210 displays the information such that pilots maintain a heads-up view while piloting an aircraft...”; Fig. 8B; P. [0269], “...a process flow diagram 801 is representative of alert process which might be executed on the computer 201...”;P. [0276], “...In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807...”;), crew guidance that includes a crew action manipulating the control component in response to the event (Kneuper: Figs. 8B-D; P. [0120], “Various components of the user interface displayed on TSIP 210 are designed to provide a synoptic view of the condition of the aircraft, meaning that the user interface components provide an intuitive, broad view of the aircraft, its various components and subsystems, and their condition. The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot...”  P. [0278-80], “...A crew 
    PNG
    media_image6.png
    479
    595
    media_image6.png
    Greyscale
member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation. Here, temperature sensors have detected a temperature, displayed in bar 823, that is below a predetermined setpoint. Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE"...” Examiner interprets correction option: “turn on right wing anti-ice” as an example of crew guidance. Examiner interprets temperature below a predetermined setpoint as an example of an issue/event. Fig. 7G; P. [0267], “Step 778 is followed by step 779 to present a list of selections for possible responses to the warning signal. Example responses include silencing an audible warning signal, stopping a warning signal from flashing, resetting a flight-control surface to its nominal position, and repeating selection for a desired position.”); and
generate a graphical representation of the crew guidance  (Kneuper: Figs. 8B-E; P. [0120], “...The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot. The views of the  aircraft incorporate graphical, textual, and numerical elements to simultaneously convey multiple pieces of information to the pilot. The graphical, textual, and numerical elements of the user 
    PNG
    media_image7.png
    480
    615
    media_image7.png
    Greyscale
interface may flash, change color, change content, appear, disappear, move or change location, or otherwise change in response to user input or the state of the aircraft systems.” P. [0278-80], “...Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING". In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup. Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the aircraft disclosed by Pandya by implementing crew alerts and crew guidance from a database in response to an issue, alert, deviation and/or anomalous performance, disclosed by Kneuper. One of ordinary skill in the art would have been motivated to make this modification in order to provide flight crew with quick guide to state of flight systems thereby improving situational awareness for responding to a fault (Kneuper: P. [0251]; P. [0269]; P. [0277]).
While the combination of Pandya and Kneuper teaches crew guidance action, manipulating, and aircraft system events, it does not explicitly teach identify a trend in operation of the aircraft system; will occur within a predetermined period if the trend continues; mitigate the trend by manipulating prior to occurrence of.

    PNG
    media_image8.png
    473
    675
    media_image8.png
    Greyscale
[AltContent: oval]However, Shi is in the same field of endeavor and discloses identify a trend in operation of the aircraft system; will occur within a predetermined period if the trend continues; to mitigate the trend by manipulating prior to occurrence of (Shi: P. [0038], “...The AHM system 26 also conventionally gathers and analyzes information from other critical components of the aircraft 12 to monitor the peak performance of these components over time to determine any trend in the performance of each component...”; P. [0044-45], “...it is still desirable to monitor and report the trend in the health status of the electrical deicing heaters 14, detect the failure of the electrical deicing heaters 14 in advance, and annunciate cockpit warnings at an early stage before complete failure of the electrical deicing heaters 14. To this end, the on-board monitoring system 10 further comprises a deterioration monitoring module 40 configured for continually detecting the deterioration of the corresponding electrical deicing heater 14, providing this status to the AHM system 26, and if necessary, triggering a precautionary action in response to a deterioration of the heater 14 or a failure indication in response to a failure of the heater 14...; P. [0049-52], The deterioration monitoring module 40 further comprises a differential current processor 54 configured for processing (e.g., filtering, amplifying, scaling, conditioning, delaying, digitizing, etc.), and sending the processed electrical differential current signal to the A HM system 26. The differential current processor 54 is configured monitoring a deterioration trend of the respective heater 14 for early signs of deterioration by tracking variations in the electrical differential current of the heater 14 over time. For example, a series of gradually increasing electrical differential current signals received by the AHM system 26 for a particular electrical deicing heater 14 over a couple years may indicate the health of the respective electrical deicing heater 14. A first electrical differential current signal may indicate that the heater 14 has deteriorated five percent (i.e., the electrical differential current is 5% of the input current); a future electrical differential current signal may indicate that the heater 14 has deteriorated ten percent (i.e., the electrical differential current is 10% of the input current), and so forth. The AHM system 26 may include the deterioration levels of the electrical deicing...; P. [0070], The precautionary action may comprise, e.g., the precautionary action may comprise annunciating a cockpit warning to a pilot of the aircraft 12 that the heater 14 requires attention for inspection or replacement, e.g., generating and sending an early warning signal to the cockpit warning...indicating early signs of heater deterioration...such that the heater 14 may be proactively replaced before it deteriorates further to an unsafe level.; Examiner interprets component deterioration as an example as a component with health/performance trending toward poor/reduced. P. [0065]; P. [0054-55]; P. [0033]; P. [0035] ... The on-board monitoring system 10 comprises three identical failure detection assemblies 22a-22c for detecting failure in the respective electrical deicing heaters 14a-14c, three cockpit warning indicators 24a-24c for audibly and/or visibly warning the pilots of failures in any of the electrical deicing heaters 14a-14c, and an Aircraft Health Management (AHM) system...for collecting operation data from assemblies 22a-22c and monitoring any failures and the health trend of the electrical deicing heaters 14a-14c.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the aircraft disclosed by the combination of Pandya and Kneuper by implementing crew alerts and crew guidance to address a deteriorating component, disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to avoid negative impacts to the functions of the aircraft due to complete failures and reduce costs associated with replacement requirements of aircraft parts (Shi: P. [0002]; P. [0005]; P. [0007-8]).

Regarding claim 2, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 1, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) change an appearance of the control component in response to selection of the selector (Pandya: Fig. 1; Fig. 3; P. [0077] “FIG. 5 illustrates an example of an electronic display of the display equipment 104 of FIG. 1 subsequent to selection of the OFF command instruction block 404 of FIG. 4.  Responsive to selection of the OFF command instruction block 404 of FIG. 4, the components 132 and 133 may be configured in the OFF state (e.g., may be changed from the ON state to the OFF state). The processor 102 may detect, or receive an indication, that the components 132 and 133 are configured in the OFF state, and the processor 102 may cause the first control page 108 to adjust the component state data and the command state data corresponding to the multiple components to indicate the detected state of the multiple components. For example, responsive to detecting, or receiving an indication, that the components 132 and 133 are in the OFF state, the processor 102 may cause the text 140 and 142 associated with the components 132 and 133 to read 'OFF' and may cause the symbols 144 and 146 associated with the components 132 and 133 to symbolically indicate that the components 132 and 133 are configured in the OFF state; Examiner respectfully notes annotated drawing of Figs. 4 and 5 that shows a visual change in appearance.  P. [0042-43], “...the display system 110 further includes the selector switch 105 having multiple selectable positions. The selector switch 105 may correspond to a physical switch or a soft control (e.g., a control element). In such implementations, the processor 102 is configured to modify a display scheme based on a position of the selector switch 105...”).

Regarding claim 3, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 1, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) animate the selector in response to selection of the selector (Pandya: Figs. 1-5; P. [0034-36], “Additionally, in some implementations the processor 102 is configured to visually emphasize mis-selected controls ( e.g., erroneously selected controls). To illustrate, the processor 102 may change a display property of a mis-selected control element to increase in a size, a blinking rate, backlighting, a color, be highlighting ( e.g., in a different color), a font, a font style (e.g., bold, italics, be underline), etc. A modified display property of a mis-selected control element may be different from a modified display property of a control element associated with an active step...” Examiner interprets blinking as an example of an animation. P. [0077] Examiner interprets rotated symbol of “OFF” in Fig. 5 as a change from “ON” symbol in Fig. 4 as an example of an animated selector after selection to change state to off. These interpretations are similar to those described by P. [0052] of Applicant’s Specification.).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding claim 5, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 1, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) generate the graphical representation to include an active step of an electronic checklist (Pandya: Fig. 4; P. [0017], “Implementations disclosed herein are directed to a system and method for automatically (e.g., independent of user input) displaying a control page of a plurality of control pages of a graphical user interface (GUI) that is associated with an active step of an electronic checklist...”; P. [0059], “...For example, when the fourth checklist item 205 is active and the components 132 and 133 correspond to fuel jettison nozzles, the descriptive text 219 is indicative of the fuel jettison nozzles ( e.g., the descriptive text 219 includes "JETT NOZZLES")...”;  P. [0032-34], “By displaying a corresponding control page and control element of an active item of an electronic checklist, an amount of time and visual attention required by a user to perform the active checklist item and the electronic checklist may be reduced... To illustrate, the control element 172 that corresponds to the component 132 is emphasized when the checklist item 112 that corresponds to the component 132 is active...when the checklist item 114 is active, the processor 102 may highlight or otherwise emphasize the regions 152 and 154...).

Regarding claim 6, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 5, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) identify the active step of the electronic checklist (Pandya: Fig. 4; P. [0017], “Implementations disclosed herein are directed to a system and method for automatically (e.g., independent of user input) displaying a control page of a plurality of control pages of a graphical user interface (GUI) that is associated with an active step of an electronic checklist...”; P. [0059], “...For example, when the fourth checklist item 205 is active and the components 132 and 133 correspond to fuel jettison nozzles, the descriptive text 219 is indicative of the fuel jettison nozzles ( e.g., the descriptive text 219 includes "JETT NOZZLES")...”; P. [0032-34], “...when the checklist item 114 is active, the processor 102 may highlight or otherwise emphasize the regions 152 and 154...”) in response to selection of a Crew Alerting System (CAS) message presented on the display (Kneuper: Figs. 7A-7G; Figs. 8A-8E; P. [0017-19]; P. [0273-4], In terms of the process embodiment disclosed in FIG. 8B, it can be seen that a crew alert button 805 is subjected to highlighting. In terms of look-and-feel, FIG. 8C shows the crew alert button 814 as it might be highlighted on the menu 150 to enhance awareness (e.g., the crew will know that it is a menu item that should be selected to learn more about the problem, and also redress the problem)...crew-alert button illumination (CAS) shown in 814...”; P. [0276-78], “In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807 where bars 821, 822, 823, and 824 are displayed. Each of bars 821, 822, 823, and 824 represents a system for which an alert exists...” Examiner interprets bars 823 ("RIGHT WING TIP COLD") and 822 as examples of CAS messages, as similarly described by Fig. 7A and P. [0046] of Applicant’s Specification. “Looking more closely at the crew alertness window 819, the window is initially presented in a collapsed 
    PNG
    media_image9.png
    400
    608
    media_image9.png
    Greyscale
format (as shown in FIG. 8D), but is expandable. More specifically, if the user clicks on any of bars 821, 822, 823, and 824, existing in FIG. 8D can be expanded as shown in the screen 826 shown in FIG. 8E...Above that, a bar 823 for "RIGHT WING TIP COLD" is shown in expanded form, a user having selected it...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation..."TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING"...”.Based on the combination of Pandya, Kneuper, and Shi, Examiner interprets when “RIGHT WING TIP COLD is selected then “TURN ON RIGT WING ANTI-ICE” becomes active where it is as an example of crew guidance from an electronic checklist.).

Regarding claim 7, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 6, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...; P. [0017], “Additionally, when displaying the control page,
one or more control elements associated with the active step may be emphasized (e.g., highlighted)...”) indicate the aircraft system is a subject of the CAS message on the display and to highlight the control component in the graphical representation (Kneuper: Figs. 7A-7G; Figs. 8A-8E; P. [0017-19]; P. [0273-4], In terms of the process embodiment disclosed in FIG. 8B, it can be seen that a crew alert button 805 is subjected to highlighting. In terms of look-and-feel, FIG. 8C shows the crew alert button 814 as it might be highlighted on the menu 150 to enhance awareness (e.g., the crew will know that it is a menu item that 
    PNG
    media_image7.png
    480
    615
    media_image7.png
    Greyscale
should be selected to learn more about the problem, and also redress the problem)...crew-alert button illumination (CAS) shown in 814...”; P. [0276-78], “In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807 where bars 821, 822, 823, and 824 are displayed. Each of bars 821, 822, 823, and 824 represents a system for which an alert exists...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation..."TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING"...In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup.” Based on the combination of Pandya, Kneuper, and Shi, Examiner interprets action button 827 “RH WING” as another example of a control component that is highlighted to guide crew member.).

Regarding claim 8, Pandya teaches an avionics system for an aircraft, the avionics system comprising (Pandya: Fig. 1; P. [0019], “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...Each subsystem 122 and 124 of the multiple subsystems includes one or more components... Fig. 1; Fig. 8; P. [0019],  “...The subsystems 122 and 124 may include or correspond to one or more aircraft subsystems, such as a fuel subsystem, an engine subsystem, an electrical subsystem, a hydraulic subsystem, etc. The one or more components of the subsystems 122 and 124 may include or correspond to mechanical components, electrical components, electromechanical components, or a combination thereof, such as nozzles, pumps, valves, packs, circuits, switches, or controllable/movable/selectable aircraft surfaces (e.g., flaps)...”):  
a display; an input device (Pandya: Fig. 1; P. [0019], “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...and includes a display system 110 that includes a processor 102 and display equipment 104. In some implementations, the display equipment 104 includes multiple electronic displays. In a particular implementation, one or more electronic displays of the multiple electronic displays includes or corresponds to a touchscreen display (e.g., an electronic display that is responsive to touch input from a user)...” Examiner interprets touchscreen display as an example of an integrated display with input device as similarly described by P. [0023] of the Applicant’s Specification); and 
a processor (Pandya: Fig. 1; Fig. 8;  P. [0019], “The processor 102 is configured to cause the display equipment 104 to display an electronic checklist 106 associated with a plurality of subsystems of the multiple subsystems...”)  in electronic communication with the control component, the display, and the input device (Pandya: Fig. 1; Fig. 8; P. [0006], “The system also includes a processor coupled to the display equipment and configured to cause the display equipment to...”; P. [0041], “The display system 110 further includes a memory coupled to the processor 102. The memory stores instructions executable by the processor 102 to perform the functions described above...; Examiner interprets a coupled processor, memory and display equipment where the processor sends signals to subsystem controllers as an example of in electronic communication, as similarly described by P. [0020] of the Applicant’s Specification. P. [0025], “The processor 102 may generate and send a control command to a component associated with a particular control element responsive to an input received via the display equipment 104 at a region corresponding to the particular control element.”; P. [0057]), the processor programmed to (Pandya: Fig. 1; Fig. 8; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...for controlling systems of the aircraft 101, where the first control page 108 is selected for display based on the first control page 108 including the first control element 172 associated with the portion of the electronic checklist, as described above with reference to FIGS. 1-7...”): 
determine (Pandya: Figs. 1-3; P. [0102], “...responsive to determining completion of the first checklist item ( e.g., the checklist item 112), automatically cause the display equipment 104 to display the second control page 109 of the plurality of control pages based on the second checklist item (e.g., the checklist item 114) of the electronic checklist 106 being associated with the second control page 109...); 
that includes a crew action to manipulate the control component (Pandya: Figs. 1-3; P. [0020], The electronic checklist 106 may be completed by addressing each of the checklist items 112, 114, ... N. The checklist items 112, 114,...N may be addressed by performing procedures associated with the checklist items 112, 114, ... N or by causing components associated with the checklist items 112, 114, ... N to be configured in states associated with the checklist items 112, 114 ...N; Examiner interprets procedures associated with checklist items as actions. P. [0026], “A control element may include one or more functions (e.g., one or more discrete functions) that are selectable to control a state or configuration of individual components of the subsystem...”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...Alternatively or additionally, individual checklist items of the electronic checklist 106 may be selectable (e.g., by a user, such as a pilot or operator)... Examiner interprets checklist item to be selected by a pilot user as an example of a crew action.); 
generate a graphical representation that includes the control component (Pandya: Fig. 1; Fig. 3; P. [0057], “The display equipment 104 and the processor 102 may be configured to implement a discrete function capability via an input at a control element (e.g., a region corresponding to a single component) of the first control page 108. For example, a region 208 may include a symbol representing a state of a control element 272 (e.g., a right main forward control element) and the single component (e.g., a right main forward component)...”); 
generate a selector on the graphical representation illustrating the control component to be manipulated by the crew action (Pandya: Fig. 1; Fig. 3; P. [0023], “In the illustrated implementation, the processor 102 is configured to cause the display equipment 104 to display a particular control page (e.g., a synoptic page) of a graphical user interface (GUI) based the electronic checklist 106...; P. [0048-51], “The processor 102 may cause the macro-function control element 182 to be displayed responsive to the user selecting the checklist item 114...The macro-function control element 182 is selectable to send control commands 166 and 168 to multiple components (e.g., to the components 136 and 137... Alternatively or additionally, in some implementations, selecting the macro-function control element 182 causes the processor 102 to cause the display equipment 104 to present a dialog window (e.g., a pop-up window)...; P. [0069-70], “The display equipment 104 includes a dialog window (e.g., a pop-up window 302) that is displayed responsive to receiving an input at the region 208. The region 208 is associated with the control element 272 (e.g., the right main forward control element) and a single component (e.g., the right main forward component)...The pop-up window 302 includes a symbolic representation 308 of the control element 272 (which indicates a state of the right main forward component associated with the region 208)... The pop-up window 302 also displays multiple command instruction blocks.); and 
manipulate the control component between the first state and the second state in response to selection of the selector at the input device (Pandya: Fig. 1; Fig. 8; P. [0057], “...To illustrate, the control element 272 may initially be in a first state (corresponding to the right main forward component being in an ON state). Responsive to input being received at the region 208, the processor 102 may cause the control element 272 to be configured in a second state (corresponding to the right main forward component being in an OFF state) and the processor 102 may send a signal to the subsystem controller 120 indicating that the right main forward component is to be configured in the OFF state....”).
While Pandya teaches electronic checklist data, memory (Pandya: P. [0028]), and displaying a second checklist item in response to determining a first checklist item is completed, it does not explicitly teach identify a trend in operation of aircraft system will occur within a predetermined period if the trend continues; whether an event associated with the aircraft system has occurred; retrieve, from an electronic aircraft manual, crew guidance to mitigate the trend by manipulating prior to occurrence of the event; and of the crew guidance.
However, Kneuper is in the same field of endeavor and discloses a processor in electronic communication with the control component, the display, and the input device (Kneuper: Fig. 2; P. [0105-106], “...system environment 200 including an aircraft touch-screen instrument panel (TSIP)...has a network of subsystems that includes an on-board computer 201, the TSIP itself 210,...controller 240, aircraft flight equipment 250...Computer 201 has for example electronic circuitry including relays and switches to electrically connect with components of system environment 200...; P. [0111]), the processor programmed to (Kneuper: Fig. 2; P. [0105-106]): determine whether an event associated with the aircraft system has occurred (Kneuper: Fig. 2; Fig. 8B; Fig. 8E; P. [0269], “...the message might be received from aircraft flight equipment 250 regarding, e.g. an issue regarding lighting, de-icing equipment, control surfaces, etc. The information could regard any of the aircraft systems shown in FIG. 2. Regardless of the source, the type of information, when received, is normally associated with a severity level. More specifically, a level of urgency in which some corrective measures should be taken.” Examiner interprets alerts/messages indicating issues regarding de-icing equipment and control surfaces as examples of events associated with aircraft systems. P. [0267], If in step 776, the selected and actual positions are determined to deviate from one another (i.e., they are not essentially the same position), then method 770 proceeds to step 778 to display a warning signal to indicate that the selected position deviates from the actual position of the control surface... Examiner interprets position deviation as an example of an event.); 
retrieve, from an electronic aircraft manual (Kneuper: Figs. 7F-G; P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP
210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance.; P. [0109], “Databases 230 are digital databases stored in memory of computer 201 on-board the aircraft. Databases 230 include charts, manuals, historical aircraft component data, and checklists. Databases 230 allow pilots to quickly access and search information via computer 201. TSIP 210 displays the information such that pilots maintain a heads-up view while piloting an aircraft...”; Fig. 8B; P. [0269], “...a process flow diagram 801 is representative of alert process which might be executed on the computer 201...”;P. [0276], “...In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807...”;), crew guidance that includes a crew action manipulating the control component in response to the event (Kneuper: Figs. 8B-D; P. [0120], “Various components of the user interface displayed on TSIP 210 are designed to provide a synoptic view of the condition of the aircraft, meaning that the user interface components provide an intuitive, broad view of the aircraft, its various components and subsystems, and their condition. The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot...” P. [0278-80], “...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation. Here, temperature sensors have detected a temperature, displayed in bar 823, that is below a predetermined setpoint. Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE"...” Examiner interprets correction option: “turn on right wing anti-ice” as an example of crew guidance. Examiner interprets temperature below a predetermined setpoint as an example of an issue/event. Fig. 7G; P. [0267], “Step 778 is followed by step 779 to present a list of selections for possible responses to the warning signal. Example responses include silencing an audible warning signal, stopping a warning signal from flashing, resetting a flight-control surface to its nominal position, and repeating selection for a desired position.”); and
generate a graphical representation of the crew guidance  (Kneuper: Figs. 8B-E; P. [0120], “...The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot. The views of the aircraft incorporate graphical, textual, and numerical elements to simultaneously convey multiple pieces of information to the pilot. The graphical, textual, and numerical elements of the user interface may flash, change color, change content, appear, disappear, move or change location, or otherwise change in response to user input or the state of the aircraft systems.” P. [0278-80], “...Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING". In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup. Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the avionics system disclosed by Pandya by implementing crew alerts and crew guidance from a database in response to an issue, alert, deviation and/or anomalous performance, disclosed by Kneuper. One of ordinary skill in the art would have been motivated to make this modification in order to provide flight crew with quick guide to state of flight systems thereby improving situational awareness for responding to a fault (Kneuper: P. [0251]; P. [0269]; P. [0277]).
While the combination of Pandya and Kneuper teaches crew guidance action, manipulating, and aircraft system events, it does not explicitly teach identify a trend in operation of the aircraft system; will occur within a predetermined period if the trend continues; mitigate the trend by manipulating prior to occurrence of.
However, Shi, is in the same field of endeavor and discloses identify a trend in operation of the aircraft system; will occur within a predetermined period if the trend continues; to mitigate the trend by manipulating prior to occurrence of (Shi: P. [0038]; P. [0044-45], “...it is still desirable to monitor and report the trend in the health status of the electrical deicing heaters 14, detect the failure of the electrical deicing heaters 14 in advance, and annunciate cockpit warnings at an early stage before complete failure of the electrical deicing heaters 14. To this end, the on-board monitoring system 10 further comprises a deterioration monitoring module 40 configured for continually detecting the deterioration of the corresponding electrical deicing heater 14, providing this status to the AHM system 26, and if necessary, triggering a precautionary action in response to a deterioration of the heater 14 or a failure indication in response to a failure of the heater 14...; P. [0049-52] ;P. [0070], The precautionary action may comprise, e.g., the precautionary action may comprise annunciating a cockpit warning to a pilot of the aircraft 12 that the heater 14 requires attention for inspection or replacement, e.g., generating and sending an early warning signal to the cockpit warning...indicating early signs of heater deterioration...such that the heater 14 may be proactively replaced before it deteriorates further to an unsafe level.; Examiner interprets component deterioration as an example as a component with health/performance trending toward poor/reduced. P. [0065]; P. [0054-55]; P. [0033]; P. [0035] ... The on-board monitoring system 10 comprises three identical failure detection assemblies 22a-22c for detecting failure in the respective electrical deicing heaters 14a-14c, three cockpit warning indicators 24a-24c for audibly and/or visibly warning the pilots of failures in any of the electrical deicing heaters 14a-14c, and an Aircraft Health Management (AHM) system...for collecting operation data from assemblies 22a-22c and monitoring any failures and the health trend of the electrical deicing heaters 14a-14c.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the avionics system disclosed by the combination of Pandya and Kneuper by implementing crew alerts and crew guidance to address a deteriorating component, disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to avoid negative impacts to the functions of the aircraft due to complete failures and reduce costs associated with replacement requirements of aircraft parts (Shi: P. [0002]; P. [0005]; P. [0007-8]).

Regarding claim 9, the combination of Pandya, Kneuper, and Shi teaches the avionics system of claim 8, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) change an appearance of the control component in response to selection of the selector (Pandya: Fig. 1; Fig. 3; P. [0077] “FIG. 5 illustrates an example of an electronic display of the display equipment 104 of FIG. 1 subsequent to selection of the OFF command instruction block 404 of FIG. 4. Responsive to selection of the OFF command instruction block 404 of FIG. 4, the components 132 and 133 may be configured in the OFF state (e.g., may be changed from the ON state to the OFF state). The processor 102 may detect, or receive an indication, that the components 132 and 133 are configured in the OFF state, and the processor 102 may cause the first control page 108 to adjust the component state data and the command state data corresponding to the multiple components to indicate the detected state of the multiple components. For example, responsive to detecting, or receiving an indication, that the components 132 and 133 are in the OFF state, the processor 102 may cause the text 140 and 142 associated with the components 132 and 133 to read 'OFF' and may cause the symbols 144 and 146 associated with the components 132 and 133 to symbolically indicate that the components 132 and 133 are configured in the OFF state; Examiner respectfully notes annotated drawing of Figs. 4 and 5 that shows a visual change in appearance.  P. [0042-43], “...the display system 110 further includes the selector switch 105 having multiple selectable positions. The selector switch 105 may correspond to a physical switch or a soft control (e.g., a control element). In such implementations, the processor 102 is configured to modify a display scheme based on a position of the selector switch 105...”).

Regarding claim 10, the combination of Pandya, Kneuper, and Shi teaches the avionics system of claim 8, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) animate the selector in response to selection of the selector (Pandya: Figs. 1-5; P. [0034-36], “Additionally, in some implementations the processor 102 is configured to visually emphasize mis-selected controls ( e.g., erroneously selected controls). To illustrate, the processor 102 may change a display property of a mis-selected control element to increase in a size, a blinking rate, backlighting, a color, be highlighting ( e.g., in a different color), a font, a font style (e.g., bold, italics, be underline), etc. A modified display property of a mis-selected control element may be different from a modified display property of a control element associated with an active step...” Examiner interprets blinking as an example of an animation. P. [0077] Examiner interprets rotated symbol of “OFF” in Fig. 5 as a change from “ON” symbol in Fig. 4 as an example of an animated selector after selection to change state to off. These interpretations are similar to those described by P. [0052] of Applicant’s Specification.).

Regarding claim 12, the combination of Pandya, Kneuper, and Shi teaches the avionics system of claim 12, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) generate the graphical representation to include an active step of an electronic checklist (Pandya: Fig. 4; P. [0017], “Implementations disclosed herein are directed to a system and method for automatically (e.g., independent of user input) displaying a control page of a plurality of control pages of a graphical user interface (GUI) that is associated with an active step of an electronic checklist...”; 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
P. [0059], “...For example, when the fourth checklist item 205 is active and the components 132 and 133 correspond to fuel jettison nozzles, the descriptive text 219 is indicative of the fuel jettison nozzles ( e.g., the descriptive text 219 includes "JETT NOZZLES")...”; P. [0032-34], “By displaying a corresponding control page and control element of an active item of an electronic checklist, an amount of time and visual attention required by a user to perform the active checklist item and the electronic checklist may be reduced... To illustrate, the control element 172 that corresponds to the component 132 is emphasized when the checklist item 112 that corresponds to the component 132 is active...when the checklist item 114 is active, the processor 102 may highlight or otherwise emphasize the regions 152 and 154...).

Regarding claim 13, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 5, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) identify the active step of the electronic checklist (Pandya: Fig. 4; P. [0017], “Implementations disclosed herein are directed to a system and method for automatically (e.g., independent of user input) displaying a control page of a plurality of control pages of a graphical user interface (GUI) that is associated with an active step of an electronic checklist...”;  P. [0059], “...For example, when the fourth checklist item 205 is active and the components 132 and 133 correspond to fuel jettison nozzles, the descriptive text 219 is indicative of the fuel jettison nozzles ( e.g., the descriptive text 219 includes "JETT NOZZLES")...”; P. [0032-34], “...when the checklist item 114 is active, the processor 102 may highlight or otherwise emphasize the regions 152 and 154...”) in response to selection of a Crew Alerting System (CAS) message presented on the display (Kneuper: Figs. 7A-7G; Figs. 8A-8E; P. [0017-19]; P. [0273-4], In terms of  the process embodiment disclosed in FIG. 8B, it can be seen that a crew alert button 805 is subjected to highlighting. In terms of look-and-feel, FIG. 8C shows the crew alert button 814 as it might be highlighted on the menu 150 to enhance awareness (e.g., the crew will know that it is a menu item that should be 
    PNG
    media_image9.png
    400
    608
    media_image9.png
    Greyscale
selected to learn more about the problem, and also redress the problem)...crew-alert button illumination (CAS) shown in 814...”; P. [0276-78], “In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807 where bars 821, 822, 823, and 824 are displayed. Each of bars 821, 822, 823, and 824 represents a system for which an alert exists...” Examiner interprets bars 823 ("RIGHT WING TIP COLD") and 822 as examples of CAS messages, as similarly described by Fig. 7A and P. [0046] of Applicant’s Specification. “Looking more closely at the crew alertness window 819, the window is initially presented in a collapsed format (as shown in FIG. 8D), but is expandable. More specifically, if the user clicks on any of bars 821, 822, 823, and 824, existing in FIG. 8D can be expanded as shown in the screen 826 shown in FIG. 8E...Above that, a bar 823 for "RIGHT WING TIP COLD" is shown in expanded form, a user having selected it...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation..."TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING"...”.Based on the combination of Pandya, Kneuper, and Shi, Examiner interprets when “RIGHT WING TIP COLD is selected then “TURN ON RIGT WING ANTI-ICE” becomes active where it is as an example of crew guidance from an electronic checklist.).

Regarding claim 14, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 6, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...; P. [0017], “Additionally, when displaying the control page,
one or more control elements associated with the active step may be emphasized (e.g., highlighted)...”) indicate the aircraft system is a subject of the CAS message on the display and to highlight the control component in the graphical representation (Kneuper: Figs. 7A-7G; Figs. 8A-8E; P. [0017-19]; P. [0273-4], In terms of the process embodiment disclosed in FIG. 8B, it can be seen that a crew alert button 805 is subjected to highlighting. In terms of look-and-feel, FIG. 8C shows the crew alert button 814 as it might be highlighted on the menu 150 to enhance awareness (e.g., the crew will know that it is a menu item that should be selected to learn more about the problem, and also redress the problem)...crew-alert button illumination (CAS) shown in 814...”; P. [0276-78], “In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a 
    PNG
    media_image7.png
    480
    615
    media_image7.png
    Greyscale
Step 807 where bars 821, 822, 823, and 824 are displayed. Each of bars 821, 822, 823, and 824 represents a system for which an alert exists...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation..."TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING"...In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup.” Based on the combination of Pandya, Kneuper, and Shi, Examiner interprets action button 827 “RH WING” as another example of a control component that is highlighted to guide crew member.).

Regarding claim 15, Pandya teaches a method for graphical guidance of an electronic aircraft, the method comprising (Pandya: Fig. 1; P. [0005], “In another particular implementation, a method includes displaying, at display equipment of an aircraft, at least a portion of an electronic checklist. The method also includes displaying, at the display equipment of the aircraft, a first control page of a plurality of control pages of a user interface.”; P. [0019], “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...Each subsystem 122 and 124 of the multiple subsystems includes one or more components... Fig. 1; Fig. 8; P. [0019],  “...The subsystems 122 and 124 may include or correspond to one or more aircraft subsystems, such as a fuel subsystem, an engine subsystem, an electrical subsystem, a hydraulic subsystem, etc. The one or more components of the subsystems 122 and 124 may include or correspond to mechanical components, electrical components, electromechanical components, or a combination thereof, such as nozzles, pumps, valves, packs, circuits, switches, or controllable/movable/selectable aircraft surfaces (e.g., flaps)...”):  
determining (Pandya: Figs. 1-3; P. [0102], “...responsive to determining completion of the first checklist item ( e.g., the checklist item 112), automatically cause the display equipment 104 to display the second control page 109 of the plurality of control pages based on the second checklist item (e.g., the checklist item 114) of the electronic checklist 106 being associated with the second control page 109...) system that is associated with operation of the aircraft (Pandya: Fig. 1; Fig. 8; P. [0019],  “FIG. 1 illustrates a diagram 100 of an aircraft 101 that includes multiple subsystems...Each subsystem 122 and 124 of the multiple subsystems includes one or more components (e.g., components 132 and 133 and components 136 and 137, respectively). The subsystems 122 and 124 may include or correspond to one or more aircraft subsystems, such as a fuel subsystem, an engine subsystem, an electrical subsystem, a hydraulic subsystem, etc. The one or more components of the subsystems 122 and 124 may include or correspond to mechanical components, electrical components, electromechanical components, or a combination thereof, such as nozzles, pumps, valves, packs, circuits, switches, or controllable/movable/selectable aircraft surfaces (e.g., flaps)...”) and 
includes a control component (Pandya: Fig. 1; P. [0019;  For example, the checklist item 112 may correspond to a single control element (e.g., a soft control or a switch) being configured in a particular position...”) selectable between a first state and a second state (Pandya: Fig. 1; P. [0024-25], “Each control page presents component state data (e.g., using state display symbols) that describes a state of a component of the subsystem. Additionally or alternatively, each control page is configured to present 
    PNG
    media_image2.png
    188
    400
    media_image2.png
    Greyscale
command state data that indicates one or more command states (e.g., on/ off, armed/unarmed,... etc.) of the component...first nozzle is off...second nozzle is on...Each control page further includes a plurality of control elements that are selectable to send control commands to one or more components of the aircraft 101...”), wherein manipulating the control component between the first state and the second state changes an operation of the aircraft system (Pandya: Fig. 1; Fig. 8; P. [0025], “...a plurality of control elements that are selectable to send control commands to one or more components of the aircraft 101. As illustrated in FIG. 1, the first control page 108 includes a first control element 172 and a second control element 174...The control commands enable change of a state of one or more components of the aircraft 101 (or a subsystem thereof)...”; P. [0057], “The display equipment 104 and the processor 102 may be configured to implement a discrete function capability via an input at a control element (e.g., a region corresponding to a single component) of the first control page 108. For example, a region 208 may include a symbol representing a state of a control element 272 (e.g., a right main forward control element) and the single component (e.g., a right main forward component)...To illustrate, the control element 272 may initially be in a first state (corresponding to the right main forward component being in an ON state). Responsive to input being received at the region 208, the processor 102 may cause the control element 272 to be configured in a second state (corresponding to the right main forward component being in an OFF state) and the processor 102 may send a signal to the subsystem controller 120 indicating that the right main forward component is to be configured in the OFF state. The subsystem controller 120 may send a control command to the right main forward component to cause the right main forward component to be configured in the OFF state. Thus, the control element 272 is selectable to send (or to initiate sending of) a control command to the right main forward component...”);  
that includes a crew action to manipulate the control component (Pandya: Figs. 1-3; P. [0020], The electronic checklist 106 may be completed by addressing each of the checklist items 112, 114, ... N. The checklist items 112, 114,...N may be addressed by performing procedures associated with the checklist items 112, 114, ... N or by causing components associated with the checklist items 112, 114, ... N to be configured in states associated with the checklist items 112, 114 ...N; Examiner interprets procedures associated with checklist items as actions. P. [0026], “A control element may include one or more functions (e.g., one or more discrete functions) that are selectable to control a state or configuration of individual components of the subsystem...”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...Alternatively or additionally, individual checklist items of the electronic checklist 106 may be selectable (e.g., by a user, such as a pilot or operator)... Examiner interprets checklist item to be selected by a pilot user as an example of a crew action.); 
generating, on a display, a graphical representation that includes the control component (Pandya: Fig. 1; Fig. 3; P. [0057], “The display equipment 104 and the processor 102 may be configured to implement a discrete function capability via an input at a control element (e.g., a region corresponding to a single component) of the first control page 108. For example, a region 208 may include a symbol representing a state of a control element 272 (e.g., a right main forward control element) and the single component (e.g., a right main forward component)...”); 
generating a selector on the graphical representation illustrating the control component to be manipulated by the crew action (Pandya: Fig. 1; Fig. 3; P. [0023], “In the illustrated implementation, the processor 102 is configured to cause the display equipment 104 to display a particular control page (e.g., a synoptic page) of a graphical user interface (GUI) based the electronic checklist 106...; P. [0048-51], “The processor 102 may cause the macro-function control element 182 to be displayed responsive to the user selecting the checklist item 114...The macro-function control element 182 is selectable to send control commands 166 and 168 to multiple components (e.g., to the components 136 and 137... Alternatively or additionally, in some implementations, selecting the macro-function control element 182 causes the processor 102 to cause the display equipment 104 to present a dialog window (e.g., a pop-up window)...; P. [0069-70], “The display equipment 104 includes a dialog window (e.g., a pop-up window 302) that is displayed responsive to receiving an input at the region 208. The region 208 is associated with the control element 272 (e.g., the right main forward control element) and a single component (e.g., the right main forward component)...The pop-up window 302 includes a symbolic representation 308 of the control element 272 (which indicates a state of the right main forward component associated with the region 208)... The pop-up window 302 also displays multiple command instruction blocks.); and 
manipulating the control component between the first state and the second state in response to selection of the selector at the input device (Pandya: Fig. 1; Fig. 8; P. [0057], “...To illustrate, the control element 272 may initially be in a first state (corresponding to the right main forward component being in an ON state). Responsive to input being received at the region 208, the processor 102 may cause the control element 272 to be configured in a second state (corresponding to the right main forward component being in an OFF state) and the processor 102 may send a signal to the subsystem controller 120 indicating that the right main forward component is to be configured in the OFF state....”).
While Pandya teaches electronic checklist data, memory (Pandya: P. [0028]), and displaying a second checklist item in response to determining a first checklist item is completed, it does not explicitly teach identifying a trend in operation of aircraft system; will occur within a predetermined period if the trend continues, whether an event, the event associated with the aircraft system has occurred; retrieve, from an electronic aircraft manual, crew guidance to mitigate the trend by manipulating prior to occurrence of the event; and of the crew guidance.
However, Kneuper is in the same field of endeavor and discloses determining whether the event has occurred associated with the aircraft (Kneuper: Fig. 2; Fig. 8B; Fig. 8E; P. [0269], “...the message might be received from aircraft flight equipment 250 regarding, e.g. an issue regarding lighting, de-icing equipment, control surfaces, etc. The information could regard any of the aircraft systems shown in FIG. 2. Regardless of the source, the type of information, when received, is normally associated with a severity level. More specifically, a level of urgency in which some corrective measures should be taken.” Examiner interprets alerts/messages indicating issues regarding de-icing equipment and control surfaces as examples of events associated with aircraft systems. P. [0267], If in step 776, the selected and actual positions are determined to deviate from one another (i.e., they are not essentially the same position), then method 770 proceeds to step 778 to display a warning signal to indicate that the selected position deviates from the actual position of the control surface... Examiner interprets position deviation as an example of an event.); 
retrieving, from an electronic aircraft manual (Kneuper: Figs. 7F-G; P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP
210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance.; P. [0109], “Databases 230 are digital databases stored in memory of computer 201 on-board the aircraft. Databases 230 include charts, manuals, historical aircraft component data, and checklists. Databases 230 allow pilots to quickly access and search information via computer 201. TSIP 210 displays the information such that pilots maintain a heads-up view while piloting an aircraft...”; Fig. 8B; P. [0269], “...a process flow diagram 801 is representative of alert process which might be executed on the computer 201...”;P. [0276], “...In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807...”;), crew guidance that includes a crew action manipulating the control component in response to the event (Kneuper: Figs. 8B-D; P. [0120], “Various components of the user interface displayed on TSIP 210 are designed to provide a synoptic view of the condition of the aircraft, meaning that the user interface components provide an intuitive, broad view of the aircraft, its various components and subsystems, and their condition. The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot...” P. [0278-80], “...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation. Here, temperature sensors have detected a temperature, displayed in bar 823, that is below a predetermined setpoint. Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE"...” Examiner interprets correction option: “turn on right wing anti-ice” as an example of crew guidance. Examiner interprets temperature below a predetermined setpoint as an example of an issue/event. Fig. 7G; P. [0267], “Step 778 is followed by step 779 to present a list of selections for possible responses to the warning signal. Example responses include silencing an audible warning signal, stopping a warning signal from flashing, resetting a flight-control surface to its nominal position, and repeating selection for a desired position.”); and
generating a graphical representation of the crew guidance  (Kneuper: Figs. 8B-E; P. [0120], “...The user interface utilizes the touch screen functionality of the TSIP 210 to present views of the aircraft to intuitively communicate information and accept input from the pilot. The views of the aircraft incorporate graphical, textual, and numerical elements to simultaneously convey multiple pieces of information to the pilot. The graphical, textual, and numerical elements of the user interface may flash, change color, change content, appear, disappear, move or change location, or otherwise change in response to user input or the state of the aircraft systems.” P. [0278-80], “...Thus, the expansion of bar 823 displays an appropriate solution, that being "TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING". In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup. Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the avionics method disclosed by Pandya by implementing crew alerts and crew guidance from a database in response to an issue, alert, deviation and/or anomalous performance, disclosed by Kneuper. One of ordinary skill in the art would have been motivated to make this modification in order to provide flight crew with quick guide to state of flight systems thereby improving situational awareness for responding to a fault (Kneuper: P. [0251]; P. [0269]; P. [0277]).
While the combination of Pandya and Kneuper teaches crew guidance action, manipulating, and determination of aircraft system event occurrence, it does not explicitly teach identifying a trend in operation of the aircraft system; will occur within a predetermined period if the trend continues; mitigate the trend by manipulating prior to occurrence of.
However, Shi is in the same field of endeavor and discloses identifying a trend in operation of aircraft system; determining whether an event will occur within a predetermined period if the trend continues, to mitigate the trend by manipulating prior to occurrence of (Shi: P. [0038], “...The AHM system 26 also conventionally gathers and analyzes information from other critical components of the aircraft 12 to monitor the peak performance of these components over time to determine any trend in the performance of each component...”; P. [0044-45], “...it is still desirable to monitor and report the trend in the health status of the electrical deicing heaters 14, detect the failure of the electrical deicing heaters 14 in advance, and annunciate cockpit warnings at an early stage before complete failure of the electrical deicing heaters 14. To this end, the on-board monitoring system 10 further comprises a deterioration monitoring module 40 configured for continually detecting the deterioration of the corresponding electrical deicing heater 14, providing this status to the AHM system 26, and if necessary, triggering a precautionary action in response to a deterioration of the heater 14 or a failure indication in response to a failure of the heater 14...; P. [0049-52], The deterioration monitoring module 40 further comprises a differential current processor 54 configured for processing (e.g., filtering, amplifying, scaling, conditioning, delaying, digitizing, etc.), and sending the processed electrical differential current signal to the A HM system 26. The differential current processor 54 is configured monitoring a deterioration trend of the respective heater 14 for early signs of deterioration by tracking variations in the electrical differential current of the heater 14 over time. For example, a series of gradually increasing electrical differential current signals received by the AHM system 26 for a particular electrical deicing heater 14 over a couple years may indicate the health of the respective electrical deicing heater 14. A first electrical differential current signal may indicate that the heater 14 has deteriorated five percent (i.e., the electrical differential current is 5% of the input current); a future electrical differential current signal may indicate that the heater 14 has deteriorated ten percent (i.e., the electrical differential [AltContent: oval]current is 10% of the input current), and so forth. The AHM system 26 may include the deterioration levels of the electrical deicing...; P. [0070], The precautionary action may comprise, e.g., the precautionary action may comprise annunciating a cockpit warning to a pilot of the aircraft 12 that the heater 14 requires attention for inspection or replacement, e.g., generating and sending an early warning signal to the cockpit warning...indicating early signs of heater deterioration...such that the heater 14 may be proactively replaced before it deteriorates further to an unsafe level.; Examiner interprets component deterioration as an example as a component with health/performance trending toward poor/reduced. P. [0065]; P. [0054-55]; P. [0033]; P. [0035] ... The on-board monitoring system 10 comprises three identical failure detection assemblies 22a-22c for detecting failure in the respective electrical deicing heaters 14a-14c, three cockpit warning indicators 24a-24c for audibly and/or visibly warning the pilots of failures in any of the electrical deicing heaters 14a-14c, and an Aircraft Health Management (AHM) system...for collecting operation data from assemblies 22a-22c and monitoring any failures and the health trend of the electrical deicing heaters 14a-14c.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Pandya and Kneuper by implementing crew alerts and crew guidance to address a deteriorating component, disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to avoid negative impacts to the functions of the aircraft due to complete failures and reduce costs associated with replacement requirements of aircraft parts (Shi: P. [0002]; P. [0005]; P. [0007-8]).

Regarding claim 16, the combination of Pandya, Kneuper, and Shi teaches the method of claim 15, further comprising (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) changing an appearance of the control component in response to selection of the selector (Pandya: Fig. 1; Fig. 3; P. [0077] “FIG. 5 illustrates an example of an electronic display of the display equipment 104 of FIG. 1 subsequent to selection of the OFF command instruction block 404 of FIG. 4. Responsive to selection of the OFF command instruction block 404 of FIG. 4, the components 132 and 133 may be configured in the OFF state (e.g., may be changed from the ON state to the OFF state). The processor 102 may detect, or receive an indication, that the components 132 and 133 are configured in the OFF state, and the processor 102 may cause the first control page 108 to adjust the component state data and the command state data corresponding to the multiple components to indicate the detected state of the multiple components. For example, responsive to detecting, or receiving an indication, that the components 132 and 133 are in the OFF state, the processor 102 may cause the text 140 and 142 associated with the components 132 and 133 to read 'OFF' and may cause the symbols 144 and 146 associated with the components 132 and 133 to symbolically indicate that the components 132 and 133 are configured in the OFF state; Examiner respectfully notes annotated drawing of Figs. 4 and 5 that shows a visual change in appearance.  P. [0042-43], “...the display system 110 further includes the selector switch 105 having multiple selectable positions. The selector switch 105 may correspond to a physical switch or a soft control (e.g., a control element). In such implementations, the processor 102 is configured to modify a display scheme based on a position of the selector switch 105...”).

Regarding claim 17, the combination of Pandya, Kneuper, and Shi teaches the method of claim 15, further comprising (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) animating the selector in response to selection of the selector (Pandya: Figs. 1-5; P. [0034-36], “Additionally, in some implementations the processor 102 is configured to visually emphasize mis-selected controls ( e.g., erroneously selected controls). To illustrate, the processor 102 may change a display property of a mis-selected control element to increase in a size, a blinking rate, backlighting, a color, be highlighting ( e.g., in a different color), a font, a font style (e.g., bold, italics, be underline), etc. A modified display property of a mis-selected control element may be different from a modified display property of a control element associated with an active step...” Examiner interprets blinking as an example of an animation. P. [0077] Examiner interprets rotated symbol of “OFF” in Fig. 5 as a change from “ON” symbol in Fig. 4 as an example of an animated selector after selection to change state to off. These interpretations are similar to those described by P. [0052] of Applicant’s Specification.).

Regarding claim 19, the combination of Pandya, Kneuper, and Shi teaches the method of claim 15, further comprising (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) generating the graphical representation to include an active step of an electronic checklist (Pandya: Fig. 4; P. [0017], “Implementations disclosed herein are directed to a system and method for automatically (e.g., independent of user input) displaying a control page of a plurality of control pages of a graphical user interface (GUI) that is associated with an active step of an electronic checklist...”; P. [0059], “...For example, when the fourth checklist item 205 is active and the components 132 and 133 correspond to fuel jettison nozzles, the descriptive text 219 is indicative of the fuel jettison nozzles ( e.g., the descriptive text 219 includes "JETT NOZZLES")...”; P. [0032-34], “By displaying a corresponding control page and control element of an active item of an electronic checklist, an amount of time and visual attention required by a user to perform the active checklist item and the electronic checklist may be reduced... To illustrate, the control element 172 that corresponds to the component 132 is emphasized when the checklist item 112 that corresponds to the component 132 is active...when the checklist item 114 is active, the processor 102 may highlight or otherwise emphasize the regions 152 and 154...).

Regarding claim 20, the combination of Pandya, Kneuper, and Shi teaches the method of claim 15, further comprising (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...; P. [0017], “Additionally, when displaying the control page, one or more control elements associated with the active step may be emphasized (e.g., highlighted)...”) indicating the aircraft system is a subject of the CAS message on the display and to highlighting the control component on the display (Kneuper: Figs. 7A-7G; Figs. 8A-8E; P. [0017-19]; P. [0273-4], In terms of the process embodiment disclosed in FIG. 8B, it can be seen that a crew alert button 805 is subjected to highlighting. In terms of look-and-feel, FIG. 8C shows the crew alert button 814 as it might be highlighted on the menu 150 to enhance awareness (e.g., the crew will know that it is a menu item that should be selected to learn more about the problem, and also redress the problem)...crew-alert button illumination (CAS) shown in 814...”; P. [0276-78], “In order to assist the crew member in this regard, a step 807 provides that when a crew member selects the crew alert button 814, FIG. 8D shows that this will bring up a window 819 in a Step 807 where bars 821, 822, 823, and 824 are displayed. Each of bars 821, 822, 823, and 824 represents a system for which an alert exists...A crew member concerned about the warning is then able to click on, and thus expand bar 823, revealing means to correct the situation..."TURN ON RIGHT WING ANTI-ICE" which is displayed next to a button 827 labeled with "RH WING"...In embodiments, action button 827 will also be highlighted in the same color of warning indication (yellow) as has been used to lead the user through the process. If the crew member selects action button 827, the anti-ice equipment will be activated with respect to the right wing, thus correcting the problem of potential ice buildup.” Based on the combination of Pandya, Kneuper, and Shi, Examiner interprets action button 827 “RH WING” as another example of a control component that is highlighted to guide crew member.).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0292953) hereinafter “Pandya” in view of Kneuper et al (US 2015/0261379) hereinafter “Kneuper”, further in view of Shi (US 2018/0037338), as applied to claims 1, 8, and 15 above, and further in view of Charbonnier et al. (US 2016/0357492) hereinafter “Charbonnier”.

Regarding claim 4, the combination of Pandya, Kneuper, and Shi teaches the aircraft of claim 1, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) determine whether there are related tasks associated with manipulation of the control component (Pandya: Figs. 1-5; P. [0030-31], “...the processor 102 may determine a control page or a control element corresponding to a next checklist item (e.g., the checklist item 114) of the electronic checklist 106... For example, the processor 102 is configured to determine that the second control page 109 (or a control element thereof) corresponds to the checklist item 114 responsive to user selection of the checklist item 114.”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...)... Examiner interprets first, second, third and fourth checklist items as examples of related tasks (crew actions) to be selected.);
  15UTILITY PATENT APPLICATION Attorney Docket No. 014.9353US2 	retrieve, from the electronic aircraft manual in response to selection of the selector, a task (Kneuper: Figs. 7F-G; P. [0109], P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP 210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance...;) related to a second crew guidance for a second aircraft system whose operation is changed by manipulation of the control component (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY", and provided with a selectable field/button 828 (here "LH BATT") which when selected will turn the left battery back on, thus correcting the problem.); a second crew guidance graphical representation (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY",).  
While the combination of Pandya, Kneuper, and Shi teaches first and second control pages, multiple crew guidance actions, and deactivating or removing control elements (Pandya: P. [0055]; P. [0060]), the combination does not explicitly teach replace the graphical representation with.
However, Charbonnier is in the same field of endeavor and discloses replace the graphical representation with (Charbonnier: Fig. 7; P. [0038], “...The effect of a first action on the human-machine interface is to replace the display window 310 with the display window 311 corresponding to the ED and SD display types, as illustrated by the arrow F1. The effect of a second action on the human-machine interface is to replace the display window 311 with the display window 312 corresponding to the MFD display type, as illustrated by the arrow F2...”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the aircraft disclosed by the combination of Pandya, Kneuper, and Shi by incorporating the functionality to replace one graphical representation with another, disclosed by Charbonnier. One of ordinary skill in the art would have been motivated to make this modification in order to improve ergonomics and reduce workload by allowing pilot to directly view without having to search (Charbonnier: P. [0012-31]; P. [0041]). Additionally, in regards to subsequent checklist items, instead of (simple substitution) the de-activating taught by Pandya to implement the replacing taught by Charbonnier would be obvious to prevent mis-selection and undesired selection of an action item. 

Regarding claim 11, the combination of Pandya, Kneuper, and Shi teaches the avionics system of claim 8, wherein the processor is further programmed to (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...) determine whether there are related tasks associated with manipulation of the control component (Pandya: Figs. 1-5; P. [0030-31], “...the processor 102 may determine a control page or a control element corresponding to a next checklist item (e.g., the checklist item 114) of the electronic checklist 106... For example, the processor 102 is configured to determine that the second control page 109 (or a control element thereof) corresponds to the checklist item 114 responsive to user selection of the checklist item 114.”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...)... Examiner interprets first, second, third and fourth checklist items as examples of related tasks (crew actions) to be selected.);
  15UTILITY PATENT APPLICATION Attorney Docket No. 014.9353US2 	retrieve, from the electronic aircraft manual in response to selection of the selector, a task (Kneuper: Figs. 7F-G; P. [0109], P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP 210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance...;) related to a second crew guidance for a second aircraft system whose operation is changed by manipulation of the control component (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY", and provided with a selectable field/button 828 (here "LH BATT") which when selected will turn the left battery back on, thus correcting the problem.); a second crew guidance graphical representation (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY",).  
While the combination of Pandya, Kneuper, and Shi teaches first and second control pages, multiple crew guidance actions, and deactivating or removing control elements (Pandya: P. [0055]; P. [0060]), the combination does not explicitly teach replace the graphical representation with.
However, Charbonnier is in the same field of endeavor and discloses replace the graphical representation with (Charbonnier: Fig. 7; P. [0038], “...The effect of a first action on the human-machine interface is to replace the display window 310 with the display window 311 corresponding to the ED and SD display types, as illustrated by the arrow F1. The effect of a second action on the human-machine interface is to replace the display window 311 with the display window 312 corresponding to the MFD display type, as illustrated by the arrow F2...”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the avionics system disclosed by the combination of Pandya, Kneuper, and Shi by incorporating the functionality to replace one graphical representation with another, disclosed by Charbonnier. One of ordinary skill in the art would have been motivated to make this modification in order to improve ergonomics and reduce workload by allowing pilot to directly view without having to search (Charbonnier: P. [0012-31]; P. [0041]). Additionally, in regards to subsequent checklist items, instead of (simple substitution) the de-activating taught by Pandya to implement the replacing taught by Charbonnier would be obvious to prevent mis-selection and undesired selection of an action item. 

Regarding claim 18, the combination of Pandya, Kneuper, and Shi teaches the method of claim 17, further comprising (Pandya: Figs. 1-5; P. [0098-99], “...The instructions 882, when executed by the processor 102, may cause the processor 102 to perform any of the functions described above...): determining whether there are related tasks associated with manipulation of the control component (Pandya: Figs. 1-5; P. [0030-31], “...the processor 102 may determine a control page or a control element corresponding to a next checklist item (e.g., the checklist item 114) of the electronic checklist 106... For example, the processor 102 is configured to determine that the second control page 109 (or a control element thereof) corresponds to the checklist item 114 responsive to user selection of the checklist item 114.”; P. [0056], “...In such implementations, the electronic checklist 106 includes checklist items associated with a fuel jettison procedure. For example, the electronic checklist 106 includes a first checklist item 202 associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set, a third checklist item 204 associated with the components 132 and 133 being configured in an ON state...)... Examiner interprets first, second, third and fourth checklist items as examples of related tasks (crew actions) to be selected.);
  15UTILITY PATENT APPLICATION Attorney Docket No. 014.9353US2 	retrieving, from the electronic aircraft manual in response to selection of the selector, a task (Kneuper: Figs. 7F-G; P. [0109], P. [0260], “...For example, selection of a numerical or graphical display provides a list of options displayed on TSIP 210, which may include standard operating procedures and checklists from databases 230 for alleviating anomalous performance...;) related to a second crew guidance for a second aircraft system whose operation is changed by manipulation of the control component (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY", and provided with a selectable field/button 828 (here "LH BATT") which when selected will turn the left battery back on, thus correcting the problem.); a second crew guidance graphical representation (Kneuper: Figs. 7F-G; Figs. 8A-E; P. [0278-80], “...Bar 824, labelled as "LEFT BATTERY OFF", would operate in much the same way...For example, it might also be displayed at its respective severity level, e.g. yellow here, indicating a serious situation needing to be dealt with, but not emergency situation. Note that bar 824 may include pertinent information, such as real-time data from sensor measurements for battery voltage, current and temperature, for example. When Bar 824 is expanded as shown in FIG. 8E, an appropriate solution is displayed. For example, the user is told to "TURN ON LEFT BATTERY",).  
While the combination of Pandya, Kneuper, and Shi teaches first and second control pages, multiple crew guidance actions, and deactivating or removing control elements (Pandya: P. [0055]; P. [0060]), the combination does not explicitly teach replacing the graphical representation with.
However, Charbonnier is in the same field of endeavor and discloses replacing the graphical representation with (Charbonnier: Fig. 7; P. [0038], “...The effect of a first action on the human-machine interface is to replace the display window 310 with the display window 311 corresponding to the ED and SD display types, as illustrated by the arrow F1. The effect of a second action on the human-machine interface is to replace the display window 311 with the display window 312 corresponding to the MFD display type, as illustrated by the arrow F2...”; P. [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Pandya, Kneuper, and Shi by incorporating replacing one graphical representation with another, disclosed by Charbonnier. One of ordinary skill in the art would have been motivated to make this modification in order to improve ergonomics and reduce workload by allowing pilot to directly view without having to search (Charbonnier: P. [0012-31]; P. [0041]). Additionally, in regards to subsequent checklist items, instead of (simple substitution) the de-activating taught by Pandya to implement the replacing taught by Charbonnier would be obvious to prevent mis-selection and undesired selection of an action item. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chait (US 2014/0222522) discloses proactive mitigation of sensed issues that are trending toward non-compliance. For safety, crew members may be given recommendations (Chait: P. [0073], “Regardless of the exact nature of the reporting devices 114a-114c, a user operating such reporting devices may be provided with real time information regarding non-compliance and/or potential non-compliance in different parts of a distributed environment...system 100 may provide an integrated real time monitoring and management capability for a distributed environment, in which problems may be detected and mitigated proactively, potentially before they propagate to other parts of the distributed environment....is able to learn behavior and trends of the different aspects of the distributed chain, to accurately predict potential sources of error and/or fraud before such problems manifest.”; P. [0124], ...For example, in the context of airline pre-flight safety checks, the rules engine may analyze data collected from tasks that should be performed by a pilot, ground crew, and a tower, to estimate an underlying state of safety for the airplane, and/or predict a future state of safety for the airplane. For example, if an ambient temperature sensor detects potential frost conditions...estimate that a current state of the airplane is non-compliant with safety rules, or may predict that a future safety state of the airplane will soon become non-compliant. The system may then generate an alert or recommendations to the pilot, ground crew...).This reference is relevant because the invention is in the same field of endeavor and involves proactive measures to address a future situation.
Leedom et al. (U.S. Patent No. 9,500,498) hereinafter “Leedom” discloses retrieval of checklist based on an abnormality and detects user input (Leedom: Col.8, lines 36-67 and Col. 9, lines 1-20, “...For example, the indices associated with the given checklist may include, but are not limited to, a normal index, an abnormal index, and emergency index, a user index, a queue index, and a function index. Any one of the index keys may be selected by the user (e.g., selected via the user interface device), and the one or more processors 102 may act to auto list the predefined procedures stored for the given index...In a further aspect, the checklist 122 may include selectable fields that are linked to additional information stored in the checklist data base 116, and which may be retrieved utilizing the one or more processors 102 of the system 100 in response to a user selection (e.g., via the user interface 106) of a particular field of the checklist 122.”) This reference is relevant because the invention is in the same field of endeavor and involves a checklist action item to remedy a fault.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.P./Examiner, Art Unit 3662                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662